UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     ROMMEL BOO,                                     DOCKET NUMBER
                         Appellant,                  SF-0752-13-3302-A-1

                  v.

     DEPARTMENT OF HOMELAND                          DATE: October 29, 2015
       SECURITY,
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Ronald P. Ackerman, Esquire, Culver City, California, for the appellant.

           Robin Evans Dropiewski, Esquire, Southfield, Michigan, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The agency has filed a petition for review of the addendum initial decision,
     which awarded the appellant $53,010.00 in attorney fees. Generally, we grant
     petitions such as this one only when:       the initial decision contains erroneous
     findings of material fact; the initial decision is based on an erroneous


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     interpretation of statute or regulation or the erroneous application of the law to
     the facts of the case; the administrative judge’s rulings during either the course of
     the appeal or the initial decision were not consistent with required procedures or
     involved an abuse of discretion, and the resulting error affected the outcome of
     the case; or new and material evidence or legal argument is available that, despite
     the petitioner’s due diligence, was not available when the record closed.        See
     Title 5 of the Code of Federal Regulations, section 1201.115 (5 C.F.R.
     § 1201.115). After fully considering the filings in this appeal, and based on the
     following points and authorities, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review. Except as expressly MODIFIED by
     this Final Order to adjust the award of attorney fees downward to $45,058.50, we
     AFFIRM the addendum initial decision.

                      DISCUSSION OF ARGUMENTS ON REVIEW
     Background
¶2           The   agency   removed   the   appellant   from    employment     with   the
     Transportation    Security   Administration   on   two    charges   of   misconduct:
     misrepresentation and undermining required security procedures.          See Boo v.
     Department of Homeland Security, 122 M.S.P.R. 100, ¶ 5 (2014). The assigned
     administrative judge sustained the appellant’s removal; on petition for review, the
     Board vacated the initial decision in part, did not sustain the charge of
     misrepresentation, and mitigated the penalty to a 30-day suspension.             Id.,
     ¶¶ 1, 16.
¶3           The appellant thereafter filed a petition for attorney fees seeking
     $53,010.00, which represented almost 118 hours of attorney work at $450.00 an
     hour.    Attorney Fees File (AFF), Tab 1.     The administrative judge issued an
     addendum initial decision awarding the appellant the attorney fees requested
     finding that: the appellant was a prevailing party; he was substantially innocent
                                                                                        3

     of the charges against him and thus entitled to an award of attorney fees in the
     interest of justice; and the fees sought were reasonable. AFF, Tab 9, Addendum
     Initial Decision (AID) at 3-6.
¶4          The agency has filed a petition for review arguing that the appellant is not
     entitled to an award of attorney fees in the interest of justice based on the nature
     of the Board’s prior Opinion and Order reversing the appellant’s removal and
     asserting that some of the fees awarded are excessive. Petition for Review (PFR)
     File, Tab 1 at 7-13, 17. The appellant has filed a response in opposition to the
     petition for review, and the agency has filed a reply. PFR File, Tabs 3-4.
     Standard for awarding attorney fees under 5 U.S.C. § 7701(g)(1).
¶5          To receive an award of attorney fees under 5 U.S.C. § 7701(g)(1), an
     appellant must show that:        (1) he was the prevailing party; (2) he incurred
     attorney fees pursuant to an existing attorney-client relationship; (3) an award of
     attorney fees is warranted in the interest of justice; and (4) the amount of attorney
     fees   claimed   is   reasonable.    See   Caros   v.   Department    of   Homeland
     Security, 122 M.S.P.R. 231, ¶ 5 (2015).       The agency has not challenged the
     appellant’s prevailing party status or his having incurred attorney fees pursuant to
     an existing attorney-client relationship, and we accordingly limit our review of
     the addendum initial decision to whether an award of attorney fees is warranted in
     the interest of justice and whether such an award is reasonable. See generally
     PFR File, Tab 1; AID at 6.
¶6          An award of attorney fees may be warranted under section 7701(g)(1) in the
     interest of justice when:     (1) the agency engaged in a prohibited personnel
     practice; (2) the agency action clearly was without merit or wholly unfounded, or
     the employee was substantially innocent of the charges; (3) the agency initiated
     the action in bad faith; (4) the agency committed gross procedural error; or (5) the
     agency knew or should have known that it would not prevail on the merits. See
     Allen v. U.S. Postal Service, 2 M.S.P.R. 420, 434-35 (1980).          An award of
     attorney fees need only be premised on one category of entitlement under Allen.
                                                                                            4

     See Payne v. U.S. Postal Service, 79 M.S.P.R. 71, 72 n.* (1998).                     The
     administrative judge found that an award of attorney fees was warranted in this
     case because the appellant was substantially innocent of the charges brought
     against him. AID at 4-5. As discussed below, we agree with the administrative
     judge’s findings, and we need not consider whether the appellant established an
     entitlement to an award of attorney fees under any of the other Allen categories.
     See Payne, 79 M.S.P.R. at 72 n.*.
     The appellant is entitled to an award of attorney fees in the interest of justice.
¶7         In determining whether an employee has established an entitlement to an
     attorney fees award under the “substantially innocent” Allen category, the Board
     has found that “substantial innocence” equates to innocence of the primary or
     major charges or of the more important and greater part of the original charges.
     McWilliams v. Department of the Treasury, 51 M.S.P.R. 422, 428-29 (1991). In
     determining whether this criterion has been met, the Board focuses on the gravity
     and circumstances of the sustained charges, id. (citing Van Fossen v. Merit
     Systems Protection Board, 788 F.2d 748, 750-51 (Fed. Cir. 1986)), and this
     standard is based upon the result of the case before the Board, not upon the
     evidence and information available to the agency when it took the action,
     Alexander v. Department of the Army, 80 M.S.P.R. 350, ¶ 8 (1998).
¶8         We agree with the administrative judge that the appellant is substantially
     innocent of the charges brought against him and that the agency was unsuccessful
     in establishing the more important and greater part of its original charges that the
     appellant engaged in misrepresentation.       AID at 4.    As the Board previously
     explained, there was no evidence in the record that the appellant engaged in the
     charged conduct with the intent to defraud, deceive, or mislead the agency for his
     own personal gain, and we agree with the administrative judge that the agency
     premised    its   removal    action    primarily    on    the   appellant’s    alleged
                                                                                           5

     misrepresentation. 2 See Boo, 122 M.S.P.R. 100, ¶¶ 8, 15; AID at 4. Because the
     agency could not sustain the fundamental basis for its removal action, we agree
     that the appellant was substantially innocent of the charges against him and is
     entitled to an award of attorney fees in the interest of justice. 3       See Boese v.
     Department of the Air Force, 784 F.2d 388, 391 (Fed. Cir. 1986). Additionally,
     we find the caselaw cited by the administrative judge exceedingly persuasive on
     this point, and we agree that the Board’s reversal of the appellant’s removal and
     mitigation to a 30-day suspension does not preclude a finding that the appellant
     was substantially innocent of the greater part of the agency’s charge of
     misconduct. AID at 4 (citing Van Fossen, 788 F.2d at 750, and Boese, 784 F.2d
     at 391).
     We exercise our equitable discretion and impose a 15 percent reduction in the
     lodestar calculation based on the appellant’s limited success.
¶9         Having found that the appellant is eligible for an award of attorney fees as a
     prevailing party, and further entitled to an award of attorney fees under
     section 7701(g)(1) in the interests of justice, we turn to the reasonableness of the

     2
       We reject the agency’s argument that the Board modified the elements of proof needed
     to sustain a charge of misrepresentation and that it added a new element to such a
     charge. See, e.g., PFR File, Tab 1 at 13, Tab 4 at 5. As we made clear in our prior
     decision, our reviewing court has held that a charge of misrepresentation requires a
     showing that the appellant intended to defraud, deceive or mislead the government for
     his own personal gain. See Boo, 122 M.S.P.R. 100, ¶¶ 9-12. We are bound by the
     precedential decisions of our reviewing court. See Conner v. Office of Personnel
     Management, 120 M.S.P.R. 670, ¶ 6 (2014), aff’d, No. 2014-3129, 2015 WL 1061870
     (Fed. Cir. Mar. 12, 2015). Insofar as the agency seeks to reargue the propriety of its
     adverse action, such efforts are misplaced in an addendum proceeding. See, e.g.,
     Yorkshire v. Merit Systems Protection Board, 746 F.2d 1454, 1458 (Fed. Cir. 1984)
     (holding that “the decision on the fee motion is an addendum to the decision on the
     merits and not a reconsideration of the evidence in a new light”).
     3
       We also reject the agency’s argument that the Board’s prior Opinion and Order
     reversed the misrepresentation charge on a technical defect. See PFR File, Tab 4 at 6.
     The agency’s charge of misrepresentation, rather, was not sustained because of a failure
     of proof on one of the required elements of that charge. See Boo, 122 M.S.P.R. 100,
     ¶ 9; Crouse v. Department of the Treasury, 75 M.S.P.R. 57, 63 (1997) (finding that the
     agency must prove all essential elements of its charge).
                                                                                        6

      attorney fees requested.    Driscoll v. U.S. Postal Service, 116 M.S.P.R. 662,
      ¶¶ 7-8, 21-29 (2011) (finding that any adjustment to the reasonableness of an
      attorney fees petition must be made after determining that attorney fees are
      warranted in the interest of justice). Although we agree with the administrative
      judge that none of the appellant’s counsel’s expenses identified by the agency are
      excessive and should be disallowed, we nevertheless conclude that a downward
      adjustment of the lodestar calculation must be made to take into account the
      appellant’s “partial or limited success” in the merits phase of his Board appeal.
      See Driscoll, 116 M.S.P.R. 662, ¶ 24. For the reasons that follow, we find that
      the appellant’s partial success warrants a 15 percent reduction of the lodestar
      calculation. Accordingly, we modify the addendum initial decision and award the
      appellant $45,058.50 in attorney fees.
¶10        In Driscoll, the Board explained that where, as here, a party is entitled to an
      award of attorney fees, but did not succeed on every issue, the most important
      factor to be considered in assessing the reasonableness of a fee award under the
      lodestar calculation is the results that were obtained. See Driscoll, 116 M.S.P.R.
      662, ¶ 21 (citing Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)); see also
      Ferebee v. Department of the Navy, 33 M.S.P.R. 447, 450 (1987) (discussing that
      the lodestar calculation is the billing rate times the number of hours expended).
      Thus, where an appellant is entitled to an award of attorney fees, but does not
      succeed on every claim or issue, the case will fall into one of three distinct
      categories, each requiring a different approach for determining which fees are
      compensable. Driscoll, 116 M.S.P.R. 662, ¶ 25. The Board has found that in
      cases such as this one, where the employee achieved only limited success, the
      Board should consider whether the degree of success warrants an award based on
                                                                                            7

      all hours reasonably spent on the litigation, and, if not, what adjustment is
      appropriate. 4 Id., ¶ 27.
¶11         Applying Driscoll, we find that the appellant obtained only partial or
      limited success in the merits phase of this appeal because only one of the two
      original charges was sustained, and the removal action was mitigated to a 30-day
      suspension, thus leaving the appellant with a disciplinary record.                  See
      Driscoll, 116 M.S.P.R. 662, ¶ 28; see also Guy v. Department of the
      Army, 118 M.S.P.R. 45, ¶¶ 3, 19 (2012) (adjusting the lodestar calculation in an
      individual right of action (IRA) appeal where an appellant only successfully
      challenged one of three personnel actions). 5 Thus, because the appellant only
      obtained partial or limited success in the prior proceeding, the Board has the
      discretion to make an equitable adjustment to the lodestar calculation to account
      for the appellant’s limited degree of success. 6 See Driscoll, 116 M.S.P.R. 662,
      ¶ 24; see also Guy, 118 M.S.P.R. 45, ¶ 20.        Based on the nature of the relief
      4
        The other categories identified in Hensley cover: (1) when an employee fails to
      prevail on a claim that is distinct in all respects from his successful claim, in which
      case the hours spent on the unsuccessful claim should be excluded; and (2) when an
      employee raises several related arguments, all of which are not adopted, an employee
      should not have his fee award reduced provided he has secured substantial relief. See
      Driscoll, 116 M.S.P.R. 662, ¶ 25 (quoting Hensley, 461 U.S. at 440). These two
      categories are inapplicable to the facts of this case where one of the agency’s charges
      was not sustained and the appellant’s removal was mitigated to a 30-day suspension
      based on the remaining sustained charge. Id., ¶ 28 (finding that the appellant obtained
      partial relief by prevailing on one charge and having a removal mitigated to
      a demotion).
      5
        Although an award of attorney fees in an IRA appeal is governed by a different
      statutory section than the instant fee petition, see Auker v. Department of Defense,
      86 M.S.P.R. 468, ¶¶ 8-12 (2000) (comparing 5 U.S.C. § 1221(g) and 7701(g)), these
      provisions are similar in many respects, and the Board has found that the lodestar
      adjustment principles discussed above generally are applicable to most attorney fee
      petitions involving a prevailing party determination); see Driscoll, 116 M.S.P.R. 662,
      ¶ 10 n.3 (citing Hensley, 461 U.S. at 433 n.7).
      6
        Alternatively, the Board could adjust the lodestar calculation by excluding specific
      hours that were expended on the unsuccessful claims. E.g., Guy, 118 M.S.P.R. 45, ¶ 20.
      We exercise our equitable discretion under the facts and procedural history of this case
      and find that a global percentage reduction is more appropriate.
                                                                                              8

      ultimately ordered by the Board—reinstatement to employment and the
      imposition of a 30-day suspension in lieu of removal—we find that the appellant
      was partially successful in his appeal but that a full award of attorney fees would
      be excessive and unreasonable. See Driscoll, 116 M.S.P.R. 662, ¶ 29. We find
      that a 15 percent reduction of the lodestar calculation is appropriate, and that such
      a reduction sufficiently accounts for the severity of the mitigated penalty, the
      existence of the appellant’s consequential disciplinary history, and the fact that
      one of the agency’s charges was sustained on petition for review.               Id.   We
      therefore find that a 15 percent global reduction of the lodestar calculation, or a
      reduction of $7,951.50, is warranted. The addendum initial decision awarding the
      appellant attorney fees is accordingly modified, and the appellant is awarded
      $45,058.50 in attorney fees. 7

                                              ORDER
¶12         We ORDER the agency to pay the attorney of record $45,058.50 in fees.
      The agency must complete this action no later than 20 days after the date of this
      decision.   See generally Title 5 of the United States Code, section 1204(a)(2)
      (5 U.S.C. § 1204(a)(2)).


      7
        The decision to equitably adjust the lodestar calculation based on the appellant’s
      partial success is not inconsistent with a finding that the appellant is substantially
      innocent of the primary charges against him under the interest of justice standard. The
      Federal Circuit explained in Sterner v. Department of the Army, 711 F.2d 1563, 1567
      (Fed. Cir. 1983) that an employee’s eligibility for an attorney fees award as a prevailing
      party is the threshold issue the Board should consider in a petition for attorney fees and
      that his entitlement under the interest of justice standard in section 7701(g)(1) is a
      separate, subsequent consideration. Id. (“Eligibility [for an attorney fees award as a
      prevailing party] is broad, but the entitlement standard operates to limit it.”). We
      similarly find that whether an employee was substantially innocent of the primary
      charges against him is separate from the question of whether he was successful on all,
      or only some, of the issues in the Board appeal for purposes of calculating the lodestar
      under Hensley. We see no reason to conclude that a finding that an employee is
      substantially innocent of the agency’s primary charges under the interest of justice
      standard precludes the Board from adjusting the lodestar calculation downward to
      account for an employee’s limited or partial success.
                                                                                   9

     We also ORDER the agency to tell the appellant and the attorney promptly
in writing when it believes it has fully carried out the Board’s Order and of the
actions it took to carry out the Board’s Order. We ORDER the appellant and the
attorney to provide all necessary information that the agency requests to help it
carry out the Board’s Order.     The appellant and the attorney, if not notified,
should ask the agency about its progress. See 5 C.F.R. § 1201.181(b).
     No later than 30 days after the agency tells the appellant or the attorney that
it has fully carried out the Board’s Order, the appellant or the attorney may file a
petition for enforcement with the office that issued the initial decision on this
appeal, if the appellant or the attorney believes that the agency did not fully carry
out the Board’s Order.     The petition should contain specific reasons why the
appellant or the attorney believes the agency has not fully carried out the Board’s
Order, and should include the dates and results of any communications with the
agency. See 5 C.F.R. § 1201.182(a).

                NOTICE TO THE APPELLANT REGARDING
                   YOUR FURTHER REVIEW RIGHTS
     The addendum initial decision, as supplemented by this Final Order,
constitutes the Board’s final decision in this matter. 5 C.F.R. § 1201.113. You
have the right to request review of this final decision by the United States Court
of Appeals for the Federal Circuit. You must submit your request to the court at
the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
                                                                                 10

that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,   at   our   website,   http://www.mspb.gov/appeals/uscode/htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
      If you are interested in securing pro bono representation for your appeal to
the United States Court of Appeals for the Federal Circuit, you may visit our
website at http://www.mspb.gov/probono for information regarding pro bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.     The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.